Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 line 4 and Claim 8 line 3 change “the same number of locations” to -- a same number of locations --.

Claim 1 line 6 and Claim 8 line 5 change “the same address locations” to --the same input address locations --.

Claim 1 line 9 change “at the location pointed by the input address” to --at a location pointed by the input address--.
Claim 1 line 12 change “if the result of the first check phase (220) is correct” to -- if a result of the first check phase (220) is correct --.
Claim 1 line 20 change “wherein a TCAM match check (280) checks in the case of a TCAM match vector
” to -- wherein a TCAM match check (280) checks in a case of a TCAM match vector
--.
Claim 8 line 9 change “wherein a check (430) checks the integrity of said data and the mask” to -- wherein a check (430) checks an integrity of said data and the mask --.


Allowable Subject Matter
Claim 1-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter which includes specific data recovery operation with data search, check and masking.
 

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:

if a result of the first check phase (220) is correct, a TCAM_SEARCH phase (270) is executed, otherwise a data recovery check (230) is executed, which is followed by a data refresh (240), a second read of data entries (250) stored at said input address (200) in both TCAM and RAM, and a second check phase (260) is executed, in which second phase (260) a comparison of data and masks read from both TCAM and RAM is performed, and wherein the TCAM_SEARCH phase (270) uses the data read from RAM as input search key and returns as an output a TCAM match vector and/or a single TCAM address, and wherein a TCAM match check (280) checks in a case of a TCAM match vector, whether the result of the TCAM_SEARCH (270), that is a flag pointed by the address (200) from TCAM match vector (275), is binary 1, or in the case of a non-matched (false) TCAM single address (300) checked in a TCAM address check (310), 1619946-0248 and if the TCAM address (300) is a lower address than said input address (200), a TCAM read at said TCAM address (300) is performed, and if in a TCAM search validation (340) the TCAM data read at the TCAM address (300) is identical to the data read at the RAM, and wherein preferably the method moves to the next input address (286) provided by the scrubbing mechanism, and the whole proposed error detection method may be repeated.  

Claim 8 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.